Opinion issued December 20, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00686-CV
                            ———————————
         KNA PARTNERS A TEXAS JOINT VENTURE, Appellant
                                         V.
                     LOPEZ STEEL ERECTORS, Appellee


                    On Appeal from the 165th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-66186


                          MEMORANDUM OPINION

      This is an appeal of the trial court’s judgment signed August 12, 2016. No

opinion has issued in this case. The parties have filed a joint motion to dismiss the

appeal, asking this Court “to set aside the trial court’s judgment without regard to

the merits and remand the case to the trial court for rendition of judgment in
accordance with the parties’ agreement.” TEX. R. APP. P. 42.1(a)(2)(A). The parties

also ask that we tax costs in accordance with the parties’ agreement. The parties have

filed a copy of their agreement.

      We grant the motion, set aside the judgment without regard to the merits, and

remand this cause to the trial court for further proceedings. See id. We dismiss any

other pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                          2